Citation Nr: 0844641	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include as secondary to the veteran's service-
connected residuals of a traumatic fracture of the 2nd and 
3rd proximal phalanx of the left (major) hand.

2.  Entitlement to an increased rating for residuals of a 
traumatic fracture of the 2nd and 3rd proximal phalanx of the 
left (major) hand, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  He also had an unverified period of service in the 
Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claims.  

In his substantive appeal submitted in October 2003, the 
veteran requested a hearing before a Veterans Law Judge of 
the Board.  The following month, however, he withdrew the 
request for a hearing.

The issues were remanded by the Board in March 2004 for 
further development.  A decision was subsequently promulgated 
by the Board in March 2006, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Order, the Court granted a Joint Motion 
for Remand, vacated the March 2006 Board decision, and 
remanded the matter to the Board for further review.

The issues were again remanded by the Board for additional 
development in July 2007 and February 2008.  The action 
directed by the Board has been accomplished and the issues 
have been returned to the Board for appellate review.

In the February 2008 remand, the Board referred the issue of 
service connection for left carpal tunnel syndrome as 
secondary to the service-connected residuals of a traumatic 
fracture of the 2nd and 3rd proximal phalanx of the left 
(major) hand and the issue of cramping of the fourth and 
fifth fingers of his left hand as secondary to the service-
connected residuals of a traumatic fracture of the 2nd and 
3rd proximal phalanx of the left (major) hand.  As review of 
the claims folder does not reveal that the RO has addressed 
these issues, they are again REFERRED for appropriate action.  

The Board also notes that the veteran has consistently raised 
the issue of potential nerve and muscle damage to his left 
had as related to his service-connected injury.  See 
September 2003 VA Form 9; December 2004 VA Form 21-4138; 
statements in support of claim received April 2006 and 
December 2007.  As review of the claims folder does not 
reveal that the RO has addressed these contentions, they are 
REFERRED for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The veteran submitted additional written argument and copies 
of recent medical records directly to the Board without a 
wavier of RO consideration in October 2008.  In November 
2008, the Board sent the veteran a letter in which it 
informed him that it had received this evidence and gave him 
an opportunity to either waive its consideration by the RO 
and have the Board to proceed with adjudication of the 
appeal, or to have his claims sent back to the RO for review 
of the additional evidence.  In a response received the same 
month, the veteran elected to have his claims sent back to 
the RO.  For the foregoing reasons, remand to the RO is 
required for consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2008).

The veteran again submitted additional medical evidence that 
was received at the Board in December 2008.  This medical 
evidence was also not accompanied by a waiver of RO 
consideration.  For the same reasons as articulated above, 
remand to the RO is required for consideration of this 
evidence.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Readjudicate the claims, with 
consideration of all evidence obtained 
since the most recent supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal are not 
granted, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

